September 14, 2009



{NAME}
{LOCATION}



Dear {NAME}:
 
This letter confirms our mutual understanding of your employment as an elected
officer and {TITLE} with ArvinMeritor, Inc. (“Company”). This letter supersedes
your letter dated XX.



If you accept the terms of this letter, please return a signed copy to me.
 

Base Salary



You will continue to receive your current monthly base salary in accordance with
Company payroll practices. Your performance will be assessed at the end of each
performance year against both your annual goals and objectives and the Company’s
performance. Based on your performance and the Company’s performance, your
salary will be reviewed each year by the Compensation and Management Development
Committee of the Board of Directors (“Committee”) which may, at its discretion,
adjust your base salary as a direct result of your past performance. Any annual
adjustments are typically effective the following February. (Nothing herein
shall preclude the Chairman and CEO from effecting a downward adjustment of your
salary if in his judgment and the judgment of the Compensation Committee, such
adjustment is warranted as a result of the Company’s poor performance or other
economic/business related factors.)



Annual Incentive Plans



You will be eligible to participate in the Company’s annual incentive plan
(Incentive Compensation Plan or ICP) on a basis consistent with those of
comparable executives. Your target award will be based upon the Incentive
Compensation Plan target percentage for your position within the Company
multiplied by your base salary at the end of the fiscal year. Actual award
payments will be in accordance with the terms of the Incentive Compensation Plan
and may be adjusted to reflect Company performance and your individual
performance as approved by the Committee.



Long-Term Incentives



Your outstanding equity awards are subject to the provisions in your grant
letters as well as any related equity award agreements.



You will continue to participate in the Company’s Long-Term Incentive Plan
(LTIP) cash performance plan cycles that are underway at the target cash award
level contained in your employment or notification letters for those cycles.



In addition, you will be eligible to participate in the Company’s Long-Term
Incentive Plan (LTIP) cycles in future years on a basis consistent with those of
comparable executives in accordance with the provisions of the LTIP and as
approved by the Committee. Your LTIP target levels are based upon your position
and Officer Band within the Company at the beginning of the three-year
performance cycle.



Payment of any awards under the LTIP will be made in accordance with the terms
and conditions of the LTIP and any related award agreements.



Stock Ownership Guideline



In order to assure your Long-Term interest in the Company’s success, as an
officer of the Company you are expected to acquire and retain a minimum of
xx,xxx shares of Company common stock. The stock ownership guidelines provide a
transition period within which to achieve compliance. This period ends five
years after the date the ownership guidelines become applicable to you (i.e.,
five years after the date of your hire or becoming an officer).



Benefits



You will be eligible to participate in all employee retirement and health and
welfare benefit plans maintained by the Company and offered to all full time
employees of the Company, including medical, disability, life insurance and
vacation, to the extent permitted by the terms of the plans and by the law,
subject to the Company’s rights to amend or terminate such plans as set forth in
those plans.



As an officer of the Company, you will continue to be eligible for the following
additional benefits, payable in accordance with the terms of the applicable
policies, subject to the Company’s rights to modify or terminate such benefits:
 




·    

Car Allowance


·   

Financial Counseling Allowance


·    

Personal Excess Liability Coverage






Severance Benefits



If you incur a separation from service with the Company within the meaning of
Section 409A (as defined below) (“Separation from Service”), you will be
eligible for certain severance benefits as follows:





·     

By the Company Without Cause.


·     

Any accrued and unpaid salary and vacation pay through your date of Separation
from Service with the Company (“Accrued Obligations”) paid within thirty (30)
days following your Separation from Service or such earlier date as may be
required by law.


·     

Monthly severance pay for a period of [xx] months (“Severance Period ”) payable
in accordance with the following paragraphs.


·     

Your separation pay will be paid in equal semi-monthly installments beginning
with the first payroll cycle that includes the Release Effective Date (as
defined on page 6). You will receive any amount due for the period from the date
of your Separation from Service through the Release Effective Date in a lump sum
within one week of the Release Effective Date.


§     

Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
final regulations thereunder (“Section 409A), you will be required to wait to
receive any portion of your severance pay that is not exempt from Section 409A.


·     

A portion of your severance pay may be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii). The amount that is exempt under
Section 409A is the amount of separation pay that does not exceed two times the
lesser of (1) your annualized compensation determined in accordance with Section
409A regulations and (2) the maximum amount that may be taken into account under
IRC Section 401(a)(17) for the year in which you separate from service (the
“409A Exempt Amount”).


·     

Any portion of your severance pay that is not exempt under the Section 409A
exemption that would otherwise have been paid during the first six months
following your Separation from Service will be paid in a lump sum the first
payroll cycle following the six month anniversary of your Separation from
Service.


·     

The balance of your severance pay that is not exempt under the Section 409A
exemption will be paid in equal semi-monthly payments beginning with the later
of (1) the first payroll cycle after the payroll cycle in which the 409A Exempt
Amount has been completely paid and (2) the first payroll cycle after your six
month anniversary of your Separation from Service.


·     

Pro-rata annual incentive bonus participation for the then-current fiscal year,
based on the time actually worked, paid after the end of the fiscal year, in
accordance with the terms of the Incentive Compensation Plan.


·     

Continued health coverage through the end of the Severance Period, provided
that (A) to the extent any such benefit is provided via reimbursement to you, no
such reimbursement will be made by the Company later than the end of the year
following the year in which the underlying expense is incurred, (B) any such
benefit provided by the Company in any year will not be affected by the amount
of any such benefit provided by the Company in any other year, subject to any
maximum benefit limitations under the applicable plan's terms, and (C) under no
circumstances you be permitted to liquidate or exchange any such benefit for
cash or any other benefit.


·     

Continued life insurance coverage through the end of the Severance Period.


·     

Short and Long-Term Disability coverage will remain in effect through the last
day actually worked prior to the start of the Severance Period.


·     

Vesting or forfeiture of special grants of service-based restricted shares,
performance shares or RSUs, made either at the time of your hire or as a special
retention incentive, will be determined under the agreement relating to the
grant.


·     

Vesting or forfeiture of all other restricted shares, RSU’s and performance
shares and payouts under cash performance plans, will be determined under the
terms of the 1998B, 1997 and 2007 LTIP (which term as used in this agreement
shall include any successor plan) as applicable and any related agreements.


·     

Payment of all vested benefits under the Company’s savings plans and pension
plan if applicable, in accordance with the terms of such plans.


·     

Reasonable outplacement services for a period of twelve (12) months from the
date of your Separation from Service at a cost not to exceed $10,000.


·     

If you become subsequently employed and covered by a health insurance plan of a
new employer, your coverage under the Company’s health plans will cease as of
the date you become covered under such other employer’s health plan.








·     

By the Company for Cause (Cause defined as continued and willful failure to
perform duties, provided that you have been given written notice and an
opportunity to cure the failure within five business days; gross misconduct
which is materially and demonstrably injurious to the Company; or conviction of
or pleading guilty or no contest to a (a) felony or (b) other crime which
materially and adversely affects the Company):


·     

Accrued Obligations paid within thirty (30) days following your Separation from
Service or such earlier date as may be required by law.


·     

Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.


·     

Forfeit all unvested long-term incentive awards, performance shares, restricted
stock, RSU’s and cash portions of any Long-Term incentive cycles.


·     

Forfeit eligibility to receive an annual incentive award.








·     

By the Executive for any reason (other than death or disability):


·     

Accrued Obligations paid within thirty (30) days following your Separation from
Service or such earlier date as may be required by law.


·   

Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.


·     

Payment of any earned but unused vacation.






Change in Control
 

In the event of a Change in Control as defined the 1998B Stock Benefit Plan and
1997 Long-Term Incentives Plan, as applicable, you will be eligible for vesting
and payment of equity grants and awards under cash performance plans under those
plans in accordance with the terms of those plans, as applicable, and the
related grants and agreements.



In the event of a Change in Control as defined in the 2007 Long-Term Incentive
Plan, you will be eligible for vesting and payment of equity grants and awards
under cash performance plans under the 2007 Long-Term Incentive Plan in
accordance with the terms of that plan and the related grants and agreements.



In the event of your Separation from Service as a result of a Change in Control
(as defined in the 2007 Long-Term Incentive Plan) or within one year thereafter
(except for Cause), you will also be eligible for:





·     

The severance terms outlined above under “By The Company Without Cause”;
provided, that the full target amount of the annual bonus under the Incentive
Compensation Plan for the then-current fiscal year will be paid within thirty
(30) days of your termination (instead of a pro rata amount of actual payout at
the end of the fiscal year).






Death Benefits




·      

Accrued Obligations paid within thirty (30) days following your death or such
earlier date as may be required by law.


·     

Pro-rata annual incentive bonus participation for the time actually worked in
the year of death, paid in accordance with the terms of the Incentive
Compensation Plan.


·     

Forfeiture or vesting of restricted shares/RSU’s, performance shares and stock
options and payouts under cash performance plans in accordance with the terms of
the 1998B, 1997 or the 2007 LTIP, or your original employment letter, as
applicable.


·     

Continued medical, dental and/or vision plan coverage for your spouse and other
dependents for six months following your death and at the end of this six month
period your spouse and dependents may be eligible for coverage under COBRA (for
an additional period not to exceed 30 months) .


·     

Payment of all death benefits under the Company’s savings plans and pension
plans, if applicable, in accordance with the terms of such plans.






Disability



Disability is initially defined as the inability to perform the duties of your
current job as a result of disease or injury. Based on your years of service,
your first six months of disability (“Short-Term Disability”) will result in
either full salary continuation for the entire six-month period or a combination
of full salary continuation and reduced salary continuation for said six-month
period. Following Short-Term Disability, if you are unable to perform your job
duties and otherwise meet the requirements for benefits under the Company’s
Long-Term Disability Plan, you will be placed on a leave of absence due to
Long-Term Disability and will receive benefits under the provisions of the
Company’s Long-Term Disability Plan. Following a one and one-half -year period
on Long-Term Disability, eligibility for continued coverage under the Company’s
Long-Term Disability Plan will be based on your inability to perform any job for
which you are qualified by education, training or experience. While you are on
Long-Term Disability, you will





·     

Be eligible to receive a pro rata annual incentive bonus based on the time that
you were actively at work, paid in accordance with the terms of the Incentive
Compensation Plan.


·     

Forfeit or vest in your equity and cash performance awards in accordance with
the terms of the 1998B, 1997 or the 2007 LTIP and any related award agreements.


·     

Be entitled to medical, dental, vision and life insurance coverage on the same
terms as if you were actively employed while you are on Long-Term Disability.


·     

If you participate in the Company’s defined benefit pension plans, continue to
earn vesting service but you will not receive credited service for the purpose
of determining your plan benefit; and if you are eligible to receive Company
pension contributions to the 401(k) plan and the supplemental 401(k) restoration
plan, you will continue to earn vesting service, but Company contributions to
such plans will cease.






Deferred Compensation



If you incur a Separation from Service with the Company, any amounts deferred by
or on your behalf under the Company’s Deferred Compensation Plan, the
Supplemental 401(k) Restoration Plan and the Supplemental Pension Plan, if
applicable, will be paid in accordance with the terms of such plans.



Retirement Benefits



You are eligible to participate in the 401(k) savings plan, which has
discretionary matching company contributions, and the supplemental savings
restoration plan. In addition, you are eligible to receive the pension
contribution in accordance with the terms of the Company’s savings plans, which
is a percentage of base pay and ICP varying by age that is available under those
plans.



Indemnification



The Company will provide indemnification and defend you with regard to any
claims arising from any decision made by you in good faith, while performing
services for the Company, in accordance with the provisions of the Company’s
by-laws.



Director’s and Officer’s Insurance



The Company shall provide you with reasonable Director’s and Officer’s liability
insurance coverage.



Arbitration



You have previously agreed to sign the Company’s “Mutual Agreement to Arbitrate
Claims” and the Company “Standards of Business Conduct and Conflict of Interest
Certificate.” Any controversy involving the construction or application of any
terms, covenants or conditions of this Agreement, or any claims arising out of
any alleged breach of this Agreement, will be submitted to and resolved by final
and binding arbitration in Oakland County, Michigan (conducted pursuant to the
rules of the American Arbitration Association).
 

Proprietary Information



In the event you leave employment of the Company for any reason, you agree that
you will not disclose, nor will you use, any Company proprietary information
after you leave employment of the Company.
 

Release Agreement



You agree that, as a condition to receive any amounts or benefits payable upon
your Separation from Service (other than Accrued Obligations and benefits in
which you are otherwise vested under the terms of the applicable benefits
plans), you will execute a general release agreement in a form provided by the
Company, within 21 days of the date of your Separation from Service and not
revoke such acceptance of the agreement within any revocation period prescribed
by law. The date the release agreement becomes irrevocable will be the Release
Effective Date. If you do not sign a general release agreement within 14 days of
the date of your Separation from Service or if you sign such agreement and
revoke it within such 14 day period, any amounts and benefits (other than
Accrued Obligations and benefits in which you are otherwise vested under the
terms of the applicable benefit plans) will cease as of last day of such 14 day
period and will not resume unless and until the Release Effective Date.
 

Review by Counsel



You acknowledge and agree that you have been advised to consult with an attorney
prior to signing this agreement. You also acknowledge and agree that this
agreement is voluntarily entered into by you in consideration of the
undertakings by the Company as set forth in this agreement and is consistent in
all respects with discussions by the Company’s personnel with you.
 

Entire Agreement



Except with respect to provisions regarding vesting or forfeiture of certain
equity grants and payout of cash plans that are specifically referred to above,
this letter supersedes the provisions of any prior employment letter between you
and the Company. Notwithstanding the foregoing, the Invention Assignment and
Arbitration Agreements remain in full force and effect.




Successors and Assigns



This agreement will be binding upon and inure to the benefit of any successors
to the Company.
 

Counterparts



This agreement may be executed in several counterparts, each of which will be
deemed to be an original, and all such counterparts when taken together will
constitute one and the same original.
 

Governing Law



This agreement will be governed by the laws of the State of Michigan.

 

 



Sincerely,



Charles G. McClure, Jr.
Chairman, Chief Executive Officer and President
ArvinMeritor, Inc.
 



Accepted:
 

                                                   

(Name)                         Date

